Exhibit 10.1.2

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS

This Separation Agreement and General Release of Claims (this “Release”) is
entered into by and between the Federal Home Loan Bank of Chicago (the “Bank”)
and J. Mikesell Thomas (“Mr. Thomas”) to set forth the terms and conditions of
Mr. Thomas’ employment separation from the Bank, and his resignation from his
employment and position as an officer of the Bank.

I, J. Mikesell Thomas, have received, carefully read, and fully understand all
of the provisions in this Separation Agreement. In entering into this Release, I
am relying on my own judgment and knowledge and not on representations or
statements made by the Bank, its employees, or agents. I acknowledge that the
Bank advised me to consult with an attorney about the terms of this Release
before signing it.

1. Severance and Other Payment.

(a) I understand that my employment with the Bank is terminated effective
April 11, 2008 based on a mutual agreement between the Bank and me and such date
shall be deemed to be the “Date of Termination” hereunder and under the
employment agreement between myself and the Bank, dated as of August 30, 2004,
as amended (the “Employment Agreement”).

(b) In exchange for my agreement set forth in this document, I understand that I
will receive a lump sum payment of $1,131,000.00 (“Severance Payment”) in lieu
of any other benefit that I may have been entitled to under my Employment
Agreement in connection with my termination of employment. Both the Bank and I
acknowledge and agree that based upon my resignation, such termination would not
be a “Termination by the Company without Cause” or a “Termination by the
Executive for Good Reason” that would trigger the payment of severance benefits
under Section 7(b) of my Employment Agreement nor a “Termination for Cause.”

I understand that the Severance Payment will be payable within 3 business days
after the expiration of the seven-day Revocation Period described below and only
if I have not revoked my acceptance of the terms of this Release. I will also be
entitled to receive appropriate payments pursuant to the Pentegra Financial
Institutions Retirement Fund and a lump sum payment of any benefits payable from
the Benefit Equalization Plan. In addition, I will be paid all accured and
unpaid salary through April 11, 2008 and $70,000 for vacation accrued, but not
used, through April 11, 2008. The Bank also agrees to reimburse me up to $55,000
for the legal fees incurred in connection with the negotiation and documentation
of this Release. I understand that the Bank will deduct all applicable state and
federal taxes and other mandatory deductions from amounts payable to me under
this Release. The obligations of the Bank hereunder to make the Severance
Payment are absolute and unconditional and shall not be subject to offset,
setoff, counterclaim or reduction for any reason except for required withholding
taxes or mandatory deductions. I agree to forfeit all performance units awarded
to me under the Bank’s Long Term Supplemental Incentive Compensation Plan for
the 2008 to 2009 performance period.

(d) I understand that the purpose of this Release is to assure the Bank that in
return for the Severance Payment, the Bank and its directors, officers,
employees, agents and representatives will not be put to the expense and
inconvenience of defending any claim, charge, or lawsuit asserted by me in
connection with my employment or the mutual agreement between the Bank and
myself to terminate my employment.



--------------------------------------------------------------------------------

2. Review Period.

(a) I understand that this Release is a legally binding document of serious
legal significance. I acknowledge that I have had a period of not less than
twenty-one (21) calendar days after today’s date (the “Review Period”) to review
this Release and consider acceptance of this Release and the Severance Payment
in exchange for releasing any and all claims that I may have against the Bank
and for acknowledging the continuation of certain provisions of the Employment
Agreement as outlined in Section 5 herein. I understand that the Review Period
will begin running on the day I receive this Release.

3. Revocation Period.

I have been informed of my right to revoke this Release without penalty in the
seven (7) calendar days immediately following the date on which I sign this
Release. This seven-day period is called the “Revocation Period”. I understand
that I may revoke this Release by delivering written notice of revocation to
Matthew R. Feldman of the Operations & Administration Group of the Bank within
the Revocation Period. I further understand that this Release is not effective
or enforceable until the Revocation Period has expired. I further understand
that the Severance Payment will not be paid to me until after the expiration of
the Revocation Period and as further described in Section 1(b).

4. General Release.

(a) I hereby inform the Bank that, in exchange for the Severance Payment, I have
decided to release and discharge, knowingly and voluntarily, any and all claims,
demands or actions, known and unknown, that I may have against the Bank in
connection with the termination of my employment with the Bank.

(b) Further, I understand the conditions of my release from the Bank, and I
agree:

 

  (i) The provisions of this Release, including the Severance Payment, are in
full satisfaction of any claims, liabilities, demands, or causes of action,
known or unknown, fixed or contingent, that I may have or claim to have, against
the Bank and its directors, officers, employees, agents and representatives at
present or in the future in connection with the termination of my employment
with the Bank; provided that such released claims shall not include any claims
to enforce my rights under, or with respect to this Release. Claims of
discrimination, any claims under the Bank Severance Plan and any other claims,
other than for vested benefits, are hereby released and discharged.

 

  (ii)

This Release includes, but is not limited to, claims allegedly arising under the
Bank Severance Plan, the Age Discrimination in Employment Act, as amended, 29
U.S.C. § 621, et seq.; Title VII of the Civil Rights Act of 1964, as amended, 42

 

2



--------------------------------------------------------------------------------

 

U.S.C. § 2000e, et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C.
§§ 791, 793 and 794; the Civil Rights Enforcement Statutes, 42 U.S.C. §§ 1981
through 1988; Sarbanes-Oxley Act of 2002, 18 U.S.C. §1514A, et seq.; the
Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.; the
National Labor Relations Act, 29 U.S.C. 151 et seq.; and any other federal,
state or local statute, ordinance or regulation dealing in any respect with
discrimination in employment, breach of contract or wrongful discharge,
including those rights and claims arising under any alleged legal restrictions
on the Bank’s rights to terminate the employment of its employees. I understand
and agree that this Release and waiver applies to any and all forms of monetary
or other relief that I might seek in connection with my employment or the
circumstances of the termination from my position except for receipt of
unemployment compensation benefits.

 

  (iii) I acknowledge that, as of the date of this Release, I have not suffered
any on the job injuries, occupational diseases or wage or overtime claims
relating to my employment at the Bank or any other claims pursuant to the Fair
Labor Standards Act or the Family and Medical Leave Act.

 

  (iv) Further, I acknowledge that this Release does not prohibit me from filing
a charge or complaint with the Equal Employment Opportunity Commission or
participating in any investigation or proceeding with the Equal Employment
Opportunity Commission in good faith. However, pursuant to this Release, I do
waive the right to recover any money damages in connection with such a charge,
complaint, investigation or proceeding.

 

  (c) The Bank hereby informs Mr. Thomas that, in exchange for this Release, the
Bank has decided to release and discharge, knowingly and voluntarily, any and
all claims, demands or actions, known and unknown, that the Bank may have
against Mr. Thomas except for any such claims, demands or actions (i) to enforce
the Bank’s rights under this Release or (ii) that relate to fraud or willful
misconduct on the part of Mr. Thomas.

 

  (d) The Bank agrees that the provisions of this Release are in full
satisfaction of any claims, liabilities, demands, or causes of action, known or
unknown, fixed or contingent, that the Bank may have or claim to have, against
Mr. Thomas, and all such claims are hereby released and discharged except with
respect to any such claims, liabilities, demands or causes of action (i) to
enforce the Bank’s rights under this Release or (ii) that relate to fraud or
willful misconduct on the part of Mr. Thomas.

5. Survival of Employment Agreement Provisions. I and the Bank acknowledge and
agree that the provisions of the Employment Agreement under Sections 8, 9, 10,
11, 12, 13, 14, 15, 16, 17 and 18 shall continue in effect notwithstanding the
termination of my employment.

 

3



--------------------------------------------------------------------------------

6. No Admission. I further understand that the parties’ participation in this
Release is not to be construed as an admission of any wrongdoing or liability
whatsoever by or on behalf of the Bank, or any of its directors, officers,
employees, agents or representatives. Neither this Release nor any of its terms
shall be used as an admission or introduced as evidence as to any issue of law
or fact in any proceeding, suit, or action, other than an action to enforce this
Release.

7. Governing Law; Entire Agreement. This Release shall be construed and enforced
in accordance with the laws of the State of Illinois without regard to its
conflicts of laws rules. It constitutes the entire agreement between the
parties.

8. Section 409A Compliance. It is intended that any income to Mr. Thomas
provided pursuant to this Release will not be subject to interest and additional
tax under Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”). The provisions of the Release will be interpreted and construed
in favor of its meeting any applicable requirements of Code Section 409A. The
Bank hereby represents and warrants that its capital stock is not publicly
traded on an established securities market for purposes of Code Section 409A and
that the Benefit Equalization Plan and the payment to you of a lump sum
thereunder complies with Section 409A.

9. Return of Bank Property. I agree to return on or before April 11, 2008 to the
Bank all of the Bank’s property in my possession. This property includes, but is
not limited to, the Bank’s equipment, financial records, company credit cards,
tapes, records, manuals, employee lists, customer lists, brochures, files, cost
information, keys, identification badges, equipment, and all copies thereof.

BY SIGNING BELOW, I ACKNOWLEDGE THAT I HAVE READ, FULLY UNDERSTAND AND
VOLUNTARILY AGREE TO ALL OF THE PROVISIONS CONTAINED IN THIS RELEASE. I
UNDERSTAND THAT BY WAIVING THE ABOVE, I INTEND AND DO SO RELEASE AND DISCHARGE
KNOWN AND UNKNOWN CLAIMS IN EXCHANGE FOR THE SEVERANCE PAYMENT.

 

/s/ J. Mikesell Thomas

     April 6, 2008 Signature      Date

Acknowledged and agreed to as of April 6, 2008.

 

FEDERAL HOME LOAN BANK OF CHICAGO By:  

/s/ P. David Kuhl

Name:   P. David Kuhl Title:   Chairman of the Board of Directors

 

4